Citation Nr: 1760504	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 20 percent prior to June 5, 2017, exclusive of the periods of active duty, and in excess 40 percent from June 5, 2017, for lumbar spine degenerative joint disease (DJD) with sclerosis and osteophyte formation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from December 1982 to April 1991; from October 2006 to November 2006; from April 2009 to May 2010; and from September 2011 to September 2012, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated April 2009, May 2009, May 2010, November 2013, and August 2017 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The RO in May 2009 granted service connection and assigned an initial 20 percent rating for the Veteran's lumbar spine DJD with sclerosis and osteophyte formation, effective June 27, 2008.  In June 2009, VA notified the Veteran that his award had been discontinued because he had returned to active duty.  See 38 U.S.C. §5304(c) (2012) (VA regulation prohibits the receipt of disability compensation benefits for any period in which the person receives active service pay).  The Veteran did not dispute his eligibility to receive VA compensation while on active duty.

In April 2010, the Veteran filed a Notice of Disagreement (NOD) as to the initial rating assigned between June 27, 2008, and April 6, 2009.  The NOD also served as a claim for recommencement of payment pursuant to 38 C.F.R. § 3.654.  In May 2010, the RO issued a rating decision to resume payments and assigned a 10 percent rating, effective May 14, 2010, the day after the Veteran's release from active duty.  In June 2010, the Veteran expressed disagreement with the assigned 10 percent rating.  The RO furnished the Veteran a Statement of the Case (SOC) in February 2012.  The Veteran filed a Substantive Appeal (VA Form 9) in April 2012.

The RO increased the disability rating to 20 percent, effective September 30, 2013, in a November 2013 rating decision.

The Board observes that the Veteran returned to active duty service from September 4, 2011 to September 10, 2012, but apparently he continued to receive payments throughout this period.  As stated above, receipt of VA disability benefits during periods of active duty is prohibited.  Thus, in its November 2014 remand, the Board recharacterized the issues on appeal to account for this period of active duty service.  See 38 C.F.R. § 3.654.  The Board also observes that the Veteran notified VA of this overpayment and requested the total overpayment amount so that he could rectify VA's error.

In the Veteran's April 2012 VA Form 9, he requested a personal hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran was scheduled for such a hearing in July 2014 but, for reasons which are unclear, the hearing was not held.  In November 2014, the Board remanded the matter in order to afford the Veteran his requested hearing.  The Veteran, however, subsequently withdrew his hearing request in June 2016 and the case was returned to the Board.  In April 2017, the Board remanded the appealed issues once again for further development.

In August 2017, the RO issued a rating decision that: (1) terminated compensation for lumbar spine degenerative joint disease with sclerosis and osteophyte formation (lumbar spine disability) effective April 16, 2009, due to a return to active duty; (2) resumed a 20 percent rating for the lumbar spine disability on May 14, 2010, one day after discharge from active duty; (3) terminated compensation for the lumbar spine disability effective September 4, 2011, due to a return to active duty; (4) resumed a 20 percent rating for the lumbar spine disability on September 11, 2012, one day after discharge from active duty; and (5) increased rating to 40 percent for the lumbar spine disability from June 5, 2017, the date of a VA examination.  The RO furnished the Veteran a Supplement Statement of the Case to this effect in August 2017.  Accordingly, the Board has rephrased the issue on appeal as listed on the cover page.


FINDINGS OF FACT

1.  Prior to September 30, 2013, exclusive of the periods of active duty, the Veteran's lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, painful motion upon examination, with no evidence of forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

2.  Beginning September 30, 2013, the evidence is at least in relative equipoise as to whether the degree of impairment associated with the Veteran's lumbar spine disability more nearly approximates flexion of the thoracolumbar spine to 30 degrees or less due to functional impairment due to pain.


CONCLUSIONS OF LAW

1.  Prior to September 30, 2013, exclusive of the periods of active duty, the criteria for a rating in excess of 20 percent for lumbar spine degenerative joint disease with sclerosis and osteophyte formation have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5003, 5242 (2017).

2.  From September 30, 2013, the criteria for a rating of 40 percent, but no greater, for lumbar spine degenerative joint disease with sclerosis and osteophyte formation have been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5003, 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development is necessary to satisfy VA's duties to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA).  In letters dated in July 2008 and April 2010, VA notified the Veteran of the information and evidence needed to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary developmental action. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  All available and relevant post-service clinical records, which the Veteran has specifically identified and authorized VA to obtain, are associated with the claims file.  38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

The Board acknowledges that certain aspects of the VA examinations reports dated January 2009, May 2009, May 2010, and September 2013 were addressed in the April 2017 Board Remand; specifically, the Board observed that the examinations were not conducted in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  However, upon review of these VA examination reports, the VA examiners' physical findings objectively depicted the current state of the Veteran's lumbar spine disability for that time period; and, by themselves, the physical findings, including the range of motion measurements and x-ray findings, were accurately stated in those reports.  The VA examiners personally examined the Veteran and documented the physical findings specific to their clinical evaluation of the Veteran.  Thus, the objective clinical data that are detailed in these VA examination reports were obtained based on a thorough physical examination of the Veteran, including x-rays taken during that time period; and as such, they represent the actual evaluation results from the Veteran's participation in such clinical studies.  Moreover, the most recent June 2017 VA examination report sufficiently satisfies the Corriea requirements, and thus substantially complies with the April 2017 remand directives.  Hence, the Board will use the objective clinical data detailed in the January 2009, May 2009, May 2010, September 2013, and June 2017 opinions, in tandem with the lay evidence of record, as the best evidence available in assessing the Veteran's disability picture that time period.  See Marciniak v. Brown, 10 Vet. App. 198 (1997).

As there is neither an indication that the Veteran was unaware of what was needed
for claim substantiation nor any indication of the existence of additional evidence, the Board determines that there has been substantial VCAA compliance.



II.  Increased Rating

The Veteran contends that he is entitled to a disability rating in excess of 20 percent prior to June 5, 2017, exclusive of his periods of active duty, and a rating in excess of 40 percent from June 5, 2017, for his service connected lumbar spine disability.

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.  § 1155 (West 2014); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's lumbar spine disability is presently rated under Diagnostic Code 5242, for degenerative arthritis of the spine.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.

Under the General Rating Formula for diseases and injuries of the spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code, 5242.

Note (2): (See also Plate V), for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The basis of a disability evaluation is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2017).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Intervertebral disc syndrome may be evaluated either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever methods results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (2017).

For intervertebral disc syndrome manifested with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Factual Background  

The Veteran claims that he is entitled to an increased rating in excess of 20 percent prior to June 5, 2017, exclusive of the periods of active duty, and in excess of 40 percent from June 5, 2017 for lumbar spine degenerative disease (DJD) with sclerosis and osteophyte formation.  

The record evidence shows that the Veteran was first afforded a VA examination in January 2009.  The Veteran reported that he injured his back, after slipping, while recovering a vehicle.  The Veteran reported that while functioning as a vehicle mechanic in service, he did a lot of jumping down off of vehicles onto uneven ground.  He also stated that his low back has been progressively worse since onset.  At the examination, the Veteran reported that he had severe flare-ups of his spine which occurred every two to three days and lasted one to days in duration.  Precipitating factors included weather changes, sitting wrong, standing too long, and bending over incorrectly or for too long a period of time.

Upon examination, x-rays of the Veteran's lumbar spine were conducted.  The examination revealed advanced degenerative changes at the L5-S1 level, with disc space narrowing, sclerosis, and osteophyte formation.  There was no cervical spine or thoracolumbar ankylosis.  The following measurements were noted: flexion was 0 to 40 degrees, extension was 0 to 10 degrees, right lateral flexion was 0 to 15 degrees, left lateral flexion was 0 to 15 degrees, right lateral rotation was 0 to 20 degrees, and left lateral rotation was 0 to 20 degrees.  There was pain on active range of motion (ROM) and objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of ROM.  Lasegue's sign was positive on the right side; Waddell's was negative.  The examiner stated that there were significant effects on the Veteran's usual occupation in that he worked slower, needed assistance with lifting heavy objects, and needed rest breaks.  Muscle spasms, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour were not noted on examination.  The Veteran used no assistive devices.

In the May 2009 addendum opinion to the January 2009 examination, the diagnosis was that of lumbar spine DJD sclerosis and osteophyte formation.  It was determined that the Veteran had problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and decreased strength.  His occupational history noted since the discharge was noted as a mechanic at an automotive dealership and as an industrial electrician.

The Veteran was afforded another VA examination in May 2010; the examination revealed lumbar spine DJD sclerosis and osteophyte formation.  The Veteran reported that since service, he has experienced worsening lower back pain.  He stated that he suffers pain in the morning after waking up, has stiffness, and has pain with various activities, namely chores and yardwork, during the day.

Upon examination, no muscle atrophy, spasm, or other muscle abnormalities were noted.  Joint swelling, effusion tenderness, and/or laxity was/were noted.  There was no evidence of spinal ankylosis.  Posture was normal, along with head position.  No spinal curvatures, spasms, or pain with motion was noted.  Sensory exams for the bilateral upper and lower extremities were normal.  While in active motion, the thorocolumbar spine range of motion was as follows:  forward flexion was 0 to 85 degrees; extension was 0 to 17 degrees; right lateral flexion was 0 to 30 degrees, left lateral flexion was 0 to 18 degrees; right lateral rotation was 0 to 30 degrees; and left lateral rotation was 0 to 30 degrees.  There was evidence of pain on active range of motion, and there was also objective pain following repetitive motion.  There were no additional limitations after three repetitions.  Lasegue's sign was negative as was Waddell's.  The Veteran reported mild effects on chores, exercise, sports, and recreation, but did report any effects on any other activity.  The Veteran used no assistive devices. 

The Veteran was also afforded a VA examination in September 2013.  Again, the examination revealed lumbar spine DJD with sclerosis and osteophyte formation.  At the time of the examination, the Veteran reported that his back condition worsened.  He stated that he had persistent pain in the lower back that was worse in the mornings marked by stiffness for several hours.  He also reported that he had shooting pain in the left thigh that was very brief (a few seconds) in duration and that he could perform repetitive heavy lifting or repeated bending.  The Veteran further reported that he is able to sit, but if standing for a long time, he would need to sit for a little while every so often.  The Veteran also stated that his back condition worsened and that he had persistent pain in the lower back that was worse in the mornings.  He also reported that he was unable to do repetitive heavy lifting or repeated bending.  The Veteran reported no flare-ups that impacted the function of the thoracolumbar spine.  

Upon examination, the following measurements were noted: forward flexion was 0 to 45 degrees with painful motion beginning at 30 degrees, extension was 0 to 15 degrees with objective painful motion beginning at 5 degrees, left lateral flexion was 0 to 25 degrees with painful motion at 25 degrees, left lateral rotation was 0 to 30 degrees with objective painful motion at 20 degrees, right lateral flexion was 0 to 20 degrees with painful motion at 15 degrees, and right lateral rotation was 0 to 25 degrees with objective painful motion at 20 degrees.  There was pain on active range of motion (ROM) and objective evidence of pain following repetitive motion.  Lasegue's sign was negative; Waddell's was negative.  Tenderness and pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  No response was provided when asked whether the Veteran had any functional loss and/or functional impairment.  The Veteran did not have guarding or muscle spasms, muscle atrophy, ankylosis, or IVDS and incapacitating episodes.  The Veteran had mild radiculopathy on the left side; there was no radicular pain or any other signs or symptoms due to radiculopathy on the right side.  No neurological abnormalities were reported.  No assistive devices were used.  The examiner reported that the Veteran's back condition impacted his ability to work in that he could not perform repetitive pushing, pulling, bending, or twisting.  He was also unable to lift more than 30-40 pounds intermittently.  There were no significant effects on usual occupation or usual daily activities.  There were mild effects on usual activities such as exercise, sports, and recreation.

The Veteran was afforded another VA examination in June 2017.  The examiner noted the past diagnosis of lumbar spine DJD with sclerosis and osteophyte formation.  At the time of examination, the Veteran reported daily left side low back pain, specifically with bending and lifting.  The Veteran denied any radicular pain or paresthesias numbness, or weakness.  The Veteran reported that the pain was worse and more easily aggravated.  The Veteran did not report any flare-ups, but he did report having functional loss or impairment described as struggling with lifting and bending.  

Upon examination, the following measurements were noted: forward flexion was 0 to 25 degrees, extension was 0 to 10 degrees, right lateral flexion was 0 to 15 degrees, left lateral flexion was 0 to 15 degrees, right lateral rotation was 0 to 15 degrees, and left lateral rotation was 0 to 15 degrees.  There was pain on active range of motion (ROM) and objective evidence of pain following repetitive motion.  Lasegue's sign was negative; Waddell's was negative.  There was no evidence of pain with weight bearing.  There was objective evidence of localized pain in the low back on palpation.  There were no flare-ups.  The Veteran had guarding which did not result in abnormal gait or abnormal spinal contour.  The Veteran did not have muscle spasms, radicular pain or any other signs or symptoms due to radiculopathy, ankylosis of the spine, neurological abnormalities (to include saddle anesthesia or bowel/bladder problems), or IVDS or any episodes requiring bed rest.  The Veteran used an assistive device of a cane or an occasional walking stick when taking longer walks.  There was no remaining effective function of the extremities.  The Veteran had a soft tissue mass on the left side of his mid thoracic spine, but it was unrelated to his back.  Imaging studies were performed and arthritis was documented.  The examiner also noted that the Veteran's back condition impacted his ability to work in that he had pain with lifting, twisting, and bending. 

The examiner also provided notes in the remarks section of the report.  The examiner reported that there was pain with non-weight bearing, but that it did not result in or cause functional loss; there was pain with weight bearing which caused functional loss by limiting lifting, twisting, and bending; and there was pain with passive range of motion which caused functional loss in the form of limiting motion. 

Analysis

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the criteria for a rating in excess of 20 percent was met prior to June 5, 2017; specifically, the criteria for a rating of 40 percent, but no higher, was met beginning September 30, 2013, exclusive of the periods of active duty.

The Veteran is currently rated 20 percent for the service connected lumbar spine disability for the period prior to June 5, 2017.

In order to warrant the next higher rating of 40 percent under the General Rating Formula, there must be forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The Board has considered whether a disability rating higher than 20 percent is warranted for this period of appeal based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The January 2009 VA examiner noted that pain occurred after repetitive use; however, repetitive use testing did not further limit the range of motion.  Forward flexion on examination was found to be 40 degrees.  Moreover, at the May 2010 VA examination, forward flexion on examination was found to be 85 degrees.

For a rating in excess of 20 percent, there must be forward flexion of the thoracolumbar spine to 30 degrees or less.  There were no such findings shown on the January 2009 and May 2010 VA examinations.  Additionally, his disability had only a mild impact on activities of daily living and he required no assistive devices.  Repetition did not additionally limit motion or increase pain. 

The September 2013 VA examiner commented that the Veteran had additional limitation in range of motion following repetitive-use testing.  As documented above, the record indicates that at the September 2013 VA examination, forward flexion on exam was found to be 45 degrees.  And, while the Veteran's limitations of thoracolumbar motion, in degrees, were not to a level to warrant a 40 percent rating, the examiner did detect that pain began at 30 degrees on forward flexion, and the Veteran's joint function of the thoracolumbar spine was nonetheless limited in that plane of motion, due to pain having a functional impact.  As such, the Board finds that with consideration of the Veteran's complaints of back pain as well as the functional limitations that have been described after he engages in daily activities (as reflected during the examination), his low back strain would presumably account for some additional functional impairment on daily, repeated use of his back.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that additional limitation of motion in the context of forward flexion, which was limited to 45 degrees and pain appreciated at 30 degrees, would more nearly approximate limitation of forward flexion at least to 30 degrees.  Hence, a 40 percent rating for the Veteran's low back strain is warranted at least for the period beginning September 30, 2013.

At no time prior to the September 2013 examination, did the Veteran have forward flexion of the thoracolumbar spine that approximated to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine for a 40 percent rating.  At no time during the pendency of this claim has there been evidence to suggest that the Veteran suffers from unfavorable ankylosis of the entire thoracolumbar spine for a 60 percent rating.

Higher evaluations are also available for intervertebral disc syndrome.  According to the VAMC records and the VA examinations, the Veteran does not suffer from intervertebral disc syndrome.  As such, rating him under Diagnostic Code 5243 for IVDS is not appropriate.  See January 2009 VA examination; May 2009 VA addendum opinion; May 2010 VA examination; and September 2013 VA examination.

The Veteran is competent to report his symptoms and credible in his belief that his back disability warrants a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the back impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment of the Veteran's back.  Thus, while the Board acknowledges the Veteran's reports of back symptomatology, the evidence in this case shows that the 20 percent rating assigned, for the period prior to September 30, 2013, appropriately compensates the Veteran.  The Board notes, in particular, that the Veteran did not have forward flexion of 30 degrees or less or unfavorable ankylosis during this period nor did his disability more nearly approximate 30 degrees or less due to functional impairment due to pain.  

For the period prior to June 5, 2017, more specifically, beginning September 30, 2013, the evidence is at least in relative equipoise as to whether the degree of impairment associated with the Veteran's lumbar spine disability more nearly approximates flexion of the thoracolumbar spine to 30 degrees or less due to functional impairment due to pain.

In order to warrant the next higher rating of 50 percent under the General Rating Formula, there must be unfavorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  For the period beginning September 30, 2013, the evidence does not indicate that there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  The June 2017 examiner reported that there was not unfavorable ankylosis of the entire thoracolumbar spine.  While the examiner opined that the Veteran had functional loss and impairment of the thoracolumbar spine, functional loss and impairment noted is not compensable under the standards of De Luca or Mitchell.  See DeLuca, 8 Vet. App. at 206 (noting that 38 C.F.R. § 4.40 (2017) provides that 'it is essential that the [rating] decision . . . adequately portray the functional loss.'); see also Mitchell, 25 Vet. App. at 37 (noting that 38 C.F.R. § 4.40 (2017) describes "possible manifestations of functional loss: decreased or abnormal excursion, strength, speed, coordination, or endurance [and] the imperative that the medical examination express; some of the potential causes of functional loss: missing bones or muscles, deformity, defective innervation, or pain").  Specifically, the June 2017 VA examiner noted that pain occurred after repetitive use; however, repetitive use testing did not further limit the range of motion.  The examiner also noted that he was only able to speculate whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time since the Veteran was not having repeated use or a flare-up on examination.  Thus, any additional limitation due to pain did not more nearly approximate a finding of unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least 6 weeks in the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

As noted above, to warrant a 50 percent rating under the General Rating Formula, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Because there is no evidence of any ankylosis of the lumbar spine, the assignment of a 50 percent or higher rating under the specific criteria contained in the General Rating Formula is not warranted for the service-connected low back disability for the period beginning September 30, 2013.  Similarly, the Veteran is also not entitled to a 100 percent rating as there has been no showing of unfavorable ankylosis of the entire spine.

Since the record does reflect that the Veteran demonstrates forward flexion of the lumbar spine, albeit with additional functional impairment that approximates to motion limited to 30 degrees or less for period from September 30, 2013, the record evidence shows no finding of ankylosis of the thoracolumbar spine.

In any event, the maximum rating for limitation of motion of the thoracolumbar spine is 40 percent.  Where, as in this case, the Veteran is awarded the maximum rating assignable for limitation of motion (i.e., 40 percent under the General Rating Formula for the Spine), at least for the period beginning on September 30, 2013, additional consideration of the provisions of DeLuca (is and) was not required in this case.  See Johnson v. Brown, 10 Vet. App. 80,85 (1997).

Turning to a possible increased evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5243, concerning intervertebral disc syndrome based on incapacitating episodes, for the period from September 30, 2013, the Board finds that the preponderance of the evidence of record does not support a rating in excess of 40 percent under this set of criteria.  As noted, no incapacitating episodes were reported during the June 2017 examination.  Thus, the assignment of a higher disability rating for intervertebral disc syndrome based on incapacitating episodes for the service-connected lumbar spine disability is not warranted.

The Board has considered whether a separate disability rating would be appropriate for neurological findings under the diagnostic codes pertinent to rating neurological disorders.  Yet, no neurological findings were noted at any time during the appeal period, including at time of the June 2017 examination.  As such, the assignment of a separate rating is not warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 20 percent prior to September 30, 2013, for lumbar spine degenerative joint disease (DJD) with sclerosis and osteophyte formation is denied.

Entitlement to a disability rating of 40 percent, but no higher, beginning September30, 2013, for lumbar spine degenerative joint disease (DJD) with sclerosis and osteophyte formation is granted, subject to the laws and regulations governing the award of monetary benefits..




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


